

EXHIBIT 10.1
 
Special Termination Agreement
 
THIS SPECIAL TERMINATION AGREEMENT (“Agreement”) is made and entered into as of
this _Seventh (7th)____ day of __August______, 2006, by and between Lincoln
Bank, a federally chartered savings bank whose address is 905 Southfield Drive,
Plainfield, Indiana 46168 (which, together with any successor thereto which
executes and delivers the assumption agreement provided for in Section 12(a)
hereof or which otherwise becomes bound by the terms and provisions of this
Agreement by operation of law, is hereinafter referred to as the “Bank”), and
_Doug Bennett______________, whose residence address is _2517 Caray Court,
Bloomington, IN 47401______________(the “Employee”).
 
WHEREAS, the Employee is currently serving as _Senior Vice President, Business
Development__________of the Bank; and
 
WHEREAS, the Bank is a wholly-owned subsidiary of Lincoln Bancorp, a publicly
traded corporation organized under Indiana law (the “Holding Company”); and
 
WHEREAS, the Board of Directors of the Bank recognizes that, as is the case with
publicly held corporations generally, the possibility of a change in control of
the Holding Company may exist and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of key management personnel to the detriment of the Bank, the
Holding Company and its shareholders; and
 
WHEREAS, the Board of Directors of the Bank believes it is in the best interests
of the Bank to enter into this Agreement with the Employee in order to assure
continuity of management of the Bank and to reinforce and encourage the
continued attention and dedication of the Employee to his or her assigned duties
without distraction in the face of potentially disruptive circumstances arising
from the possibility of a change in control of the Holding Company, although no
such change is now contemplated; and
 
WHEREAS, the Board of Directors of the Bank has approved and authorized the
execution of this Agreement with the Employee to take effect as stated in
Section 1 hereof;
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, it is agreed as
follows:
 
1.  TERM OF AGREEMENT.  The term of this Agreement shall be deemed to have
commenced as of the date hereof (the “Effective Date”) and shall continue until
the anniversary of the Effective Date. Prior to that anniversary date and at
each anniversary date thereafter, the Board of Directors may review this
Agreement and, in its discretion, authorize extension thereof for an additional
one-year period.
 

--------------------------------------------------------------------------------


 
2.  PAYMENTS TO THE EMPLOYEE UPON CHANGE IN CONTROL.
 
(A)  Upon the occurrence of a change in control of the Bank or the Holding
Company (as herein defined) at any time during the term of this Agreement
followed within 12 months by the involuntary or voluntary termination of the
Employee’s employment with the Bank, other than for cause (as defined in Section
2(d) hereof) whether or not such termination occurs during the term of this
Agreement, the provisions of Section 3 shall apply.
 
(B)  A “change in control” of the Bank or the Holding Company shall mean an
acquisition of “control” of the Holding Company or of the Bank within the
meaning of 12 C.F.R. §574.4(a) (other than a change of control resulting from a
trustee or other fiduciary holding shares of capital stock of the Holding
Company under an employee benefit plan of the Holding Company or any of its
subsidiaries).
 
(C)  The Employee’s employment under this Agreement may be terminated at any
time by the Board of Directors of the Bank. The terms “involuntary termination”
or “involuntarily terminated” in this Agreement shall refer to the termination
of the employment of Employee without his or her express written consent. In
addition, a ma-terial diminution of or interference with the Employee’s duties,
responsibilities and benefits shall be deemed and shall constitute an
involuntary termination of employment to the same extent as express notice of
such involuntary termination. By way of example and not by way of limitation,
any of the following actions, if unreasonable and materially adverse to the
Employee, shall constitute such diminution or interference unless consented to
in writing by the Employee: (1) the requirement that the Employee perform his or
her principal employment duties more than thirty-five (35) miles from his or her
primary office as of the date of the change in control; (2) a material reduction
in the Employee’s salary, perquisites, contingent benefits or vacation time as
in effect on the date of the change in control as the same may be changed by
mutual agreement from time to time, unless part of an institution-wide
reduction; (3) the assignment to the Employee of duties and responsibilities
materially different from those normally associated with his or her position as
referenced in this Agreement; or (4) a material diminution or reduction in the
Employee’s responsibilities or authority (including reporting responsibilities)
in connection with his or her employment with the Bank.
 
(D)  The Employee shall not have the right to receive termination benefits
pursuant to Section 3 hereof upon termination for cause. For purposes of this
Agreement, termination for “cause” shall include termination because of, in the
good faith determination of the Board of Directors of the Bank, the Employee’s
personal dishonesty, incompetence, willful misconduct, breach of a fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, or regulation (other than a law, rule or
regulation relating to traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.
Notwithstanding the foregoing, the Employee shall not be deemed to have been
terminated for cause unless and until there shall have been delivered to the
Employee a copy of a resolution, duly adopted by the affirmative vote of not
less than a majority of the entire membership of the Board of Directors of the
Bank at a meeting of the Board called and held for such purpose (after
reasonable notice to the Employee and an opportunity for the Employee, together
with the Employee’s counsel, to be heard before the Board), such meeting
 
 
- 2 -

--------------------------------------------------------------------------------


 
and the opportunity to be heard to be held prior to, or as soon as reasonably
practicable following, termination, but in no event later than 60 days following
such termination, finding that in the good faith opinion of the Board the
Employee was guilty of conduct constituting “cause” as set forth above and
specifying the particulars thereof in detail. If, following such meeting, the
Employee is reinstated, he or she shall be entitled to receive back pay for the
period following termination and continuing through reinstatement.
 
3.  TERMINATION BENEFITS.
 
(A)  If during the term of this Agreement there is a change in control of the
Bank or the Holding Company, and within 12 months following such change in
control there is an involuntary termination of the Employee’s employment with
the Bank, other than for cause, whether or not such termination occurs during
the term of this Agreement, the Bank shall pay to the Employee in a lump sum in
cash within 25 business days after the date of severance of employment an amount
equal to 100 percent of the Employee’s “base amount” of compensation, as defined
in Section 280G(b)(3) of the Internal Revenue Code of 1986, as amended (“Code”).
 
(B)  If during the term of this Agreement there is a change in control, and
within 12 months following such change in control there is an involuntary
termination of the Employee’s employment, other than for cause, whether or not
such termination occurs during the term of this Agreement, the Bank shall cause
to be continued life, health and disability coverage substantially identical to
the coverage maintained by the Bank for the Employee prior to his or her
severance. Subject to applicable federal and state laws, such coverage shall
cease upon the earlier of the Employee’s obtaining similar coverage by another
employer or twelve (12) months from the date of the Employee’s termination. In
the event the Employee obtains new employment and receives less coverage for
life, health or disability, the Bank shall provide coverage substantially
identical to the coverage maintained by the Bank for the Employee prior to
termination for the balance of the twelve (12) month period.
 
(C)  If during the term of this Agreement there is a change in control of the
Bank or the Holding Company, and within 12 months following such change in
control, the Employee voluntarily terminates his or her employment, other then
as a result of receiving notice that his or her employment is to be terminated
for cause, whether or not such voluntary termination of employment occurs during
the term of this Agreement, the Bank shall continue to pay Employee his or her
base compensation and shall continue to provide life, health and disability
coverage maintained for the Employee prior to his or her voluntary termination
of employment for any remaining portion of the period ending 12 months following
such change in control; provided, however, that subject to applicable federal
and state laws, such life, health and disability coverage shall cease upon
Employee’s obtaining substantially similar coverage from another employer.
 
4.  CERTAIN REDUCTION OF PAYMENTS BY THE BANK.
 
(A)  Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Bank to or for the
benefit of the Employee (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement
 
 
- 3 -

--------------------------------------------------------------------------------


 
or otherwise) (a “Payment”) would be nondeductible (in whole or part) by the
Bank for Federal income tax purposes because of Section 280G of the Code, then
the aggregate present value of amounts payable or distributable to or for the
benefit of the Employee pursuant to this Agreement (such amounts payable or
distributable pursuant to this Agreement are hereinafter referred to as
“Agreement Payments”) shall be reduced to the Reduced Amount. The “Reduced
Amount” shall be an amount, not less than zero, expressed in present value which
maximizes the aggregate present value of Agreement Payments without causing any
Payment to be nondeductible by the Bank because of Section 280G of the Code. For
purposes of this Section 4, present value shall be determined in accordance with
Section 280G(d)(4) of the Code.
 
(B)  All determinations required to be made under this Section 4 shall be made
by the Bank’s independent auditors, or at the election of such auditors by such
other firm or individuals of recognized expertise as such auditors may select
(such auditors or, if applicable, such other firm or individual, are hereinafter
referred to as the “Advisory Firm”). The Advisory Firm shall within ten business
days of the date of termination of the Employee’s employment by the Bank or the
Holding Company resulting in benefit payments hereunder (the “Date of
Termination”), or at such earlier time as is requested by the Bank, provide to
both the Bank and the Employee an opinion (and detailed supporting calculations)
that the Bank has substantial authority to deduct for federal in-come tax
purposes the full amount of the Agreement Payments and that the Employee has
substantial authority not to report on his or her federal income tax return any
excise tax imposed by Section 4999 of the Code with respect to the Agreement
Payments. Any such determination and opinion by the Advisory Firm shall be
binding upon the Bank and the Employee. The Employee shall determine which and
how much, if any, of the Agreement Payments shall be eliminated or reduced
consistent with the requirements of this Section 4, provided that, if the
Employee does not make such determination within ten business days of the
receipt of the calculations made by the Advisory Firm, the Bank shall elect
which and how much, if any, of the Agreement Payments shall be eliminated or
reduced consistent with the requirements of this Section 4 and shall notify the
Employee promptly of such election. Within five business days of the earlier of
(i) the Bank’s receipt of the Employee’s determination pursuant to the
immediately preceding sentence of this Agreement or (ii) the Bank’s election in
lieu of such determination, the Bank shall pay to or distribute to or for the
benefit of the Employee such amounts as are then due the Employee under this
Agreement. The Bank and the Employee shall cooperate fully with the Advisory
Firm, including without limitation providing to the Advisory Firm all
information and materials reasonably requested by it, in connection with the
making of the determinations required under this Section 4.
 
(C)  As a result of uncertainty in application of Section 280G of the Code at
the time of the initial determination by the Advisory Firm hereunder, it is
possible that Agreement Payments will have been made by the Bank which should
not have been made (“Overpayment”) or that additional Agreement Payments will
not have been made by the Bank which should have been made (“Underpayment”), in
each case, consistent with the calculations required to be made hereunder. In
the event that the Advisory Firm, based upon the assertion by the Internal
Revenue Service against the Employee of a deficiency which the Advisory Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Bank to or for the
benefit of Employee shall be treated for all purposes as a loan ab initio which
the Employee shall repay to the Bank together with interest at the
 
 
- 4 -

--------------------------------------------------------------------------------


 
applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such loan shall be deemed to have been made and no
amount shall be payable by the Employee to the Bank if and to the extent such
deemed loan and payment would not either reduce the amount on which the Employee
is subject to tax under Section 1 and Section 4999 of the Code or generate a
refund of such taxes. In the event that the Advisory Firm, based upon
controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Bank to or for the benefit of the Employee together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.
 
5.  REQUIRED REGULATORY PROVISIONS.
 
(A)  The Bank may terminate the Employee’s employment at any time, but any
termination by the Bank, other than a termination for cause, shall not prejudice
the Employee’s right to compensation or other benefits under this Agreement. The
Employee shall not have the right to receive compensation or other benefits for
any period after a termination for cause as defined in Section 2(d) hereinabove.
 
(B)  If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S. C. §1818
(e)(3) and (g)(1), the Bank’s obligations under this Agreement shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion (i)
pay the Employee all or part of the compensation withheld while its obligations
under this Agreement were suspended, and (ii) reinstate (in whole or in part)
any of the obligations which were suspended.
 
(C)  If the Employee is removed from office and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §
1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement shall
terminate, as of the effective date of the order, but vested rights of the
parties shall not be affected.
 
(D)  If the Bank is in default (as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act), all obligations under this Agreement shall terminate as
of the date of default, but this provision (d) shall not affect any vested
rights of the parties.
 
(E)  All obligations under this Agreement may be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank: (i) by the Director of the Office of Thrift
Supervision (the “Director”), or his or her designee, at the time the Federal
Deposit Insurance Corporation enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
Federal Deposit Insurance Act, 12 U.S.C. §1823(c), or (ii) by the Director, or
his or her designee, at the time the Director or his or her designee approves a
supervisory merger to resolve problems related to operation of the Bank or when
the Bank is determined by the Director to be in an unsafe or unsound condition.
Any rights of the parties that have already vested, however, shall not be
affected by any such action.
 
 
- 5 -

--------------------------------------------------------------------------------


 
6.  REINSTATEMENT OF BENEFITS UNDER SECTION 3.  In the event the Employee is
suspended and/or temporarily prohibited from participating in the conduct of the
Bank’s affairs by a notice described in Section 6(b) hereof (the “Notice”)
during the term of this Agreement and a change in control occurs, the Bank will
assume its obligation to pay and the Employee will be entitled to receive all of
the termination benefits provided for under Section 3 of this Agreement upon the
Bank’s receipt of a dismissal of charges in the Notice.
 
7.  EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS.  This Agreement
contains the entire understanding between the parties hereto and supersedes any
prior agreement between the Bank and the Employee.
 
8.  NO ATTACHMENT.
 
(A)  Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.
 
(B)  This Agreement shall be binding upon, and inure to the benefit of, the
Employee, the Bank and their respective successors and assigns.
 
9.  MODIFICATION AND WAIVER.
 
(A)  This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
 
(B)  No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.
 
10.  NO MITIGATION.  Except as expressly provided herein, the amount of any
payment or benefit provided for in this Agreement shall not be reduced by any
compensation earned by the Employee as the result of employment by another
employer, by retirement benefits after the date of termination or otherwise.
 
11.  NO ASSIGNMENTS.
 
(A)  This Agreement is personal to each of the parties hereto, and neither party
may assign or delegate any of its rights or obligations hereunder without first
obtaining the written consent of the other party; provided, however, that the
Bank will require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Bank, by an assumption agreement in form and
substance satisfactory to the Employee, to expressly assume and agree to perform
this
 
- 6 -

--------------------------------------------------------------------------------


 
Agreement in the same manner and to the same extent that the Bank would be
required to perform it if no such succession or assignment had taken place.
Failure of the Bank to obtain such an assumption agreement prior to the
effectiveness of any such succession or assignment shall be a breach of this
Agreement and shall entitle the Employee to compensation from the Bank in the
same amount and on the same terms as the compensation pursuant to Section 3
hereof. For purposes of implementing the provisions of this Section 11(a), the
date on which any such succession becomes effective shall be deemed the Date of
Termination.
 
(B)  This Agreement and all rights of the Employee hereunder shall inure to the
benefit of and be enforceable by the Employee’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Employee should die while any amounts would still
be payable to the Employee hereunder if the Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Employee’s devisee, legatee or other designee
or if there is no such designee, to the Employee’s estate.
 
12.  NOTICE.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth on the first page of this Agreement (provided that all
notices to the Bank shall be directed to the attention of the Board of Directors
of the Bank with a copy to the Secretary of the Bank), or to such other address
as either party may have furnished to the other in writing in accordance
herewith.
 
13.  AMENDMENTS.  No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.
 
14.  PARAGRAPH HEADINGS.  The paragraph headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.
 
15.  SEVERABILITY.  The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
 
16.  GOVERNING LAW.  This Agreement shall be governed by the laws of the United
States to the extent applicable and otherwise by the laws of the State of
Indiana.
 
17.  ARBITRATION.  Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in accordance
with the rules of the American Arbitration Association then in effect. Judgment
may be entered an the arbitrator’s award in any court having jurisdiction.
 
18.  REIMBURSEMENT.  In the event the Bank purports to terminate the Employee
for cause, but it is determined by a court of competent jurisdiction or by an
arbitrator pursuant to Section 18 that cause did not exist for such termination,
or if in any event it is determined by any such court or arbitrator that the
Bank has failed to make timely payment of any amounts owed to
 
- 7 -

--------------------------------------------------------------------------------


 
 the Employee under this Agreement, the Employee shall be entitled to
reimbursement for all reasonable costs, including attorneys’ fees, incurred in
challenging such termination or collecting such amounts. Such reimbursement
shall be in addition to all rights to which the Employee is otherwise entitled
under this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
 




 

 
LINCOLN BANK
             
By:
/s/ Jerry R. Engle  
“BANK”
                    /s/ Doug Bennett  
“Employee”



- 8 -

--------------------------------------------------------------------------------





The undersigned, Lincoln Bancorp, sole shareholder of Bank, agrees that if it
shall be determined for any reason that any obligation on the part of Bank to
continue to make any payments due under this Agreement to Employee is
unenforceable for any reason, Lincoln Bancorp agrees to honor the terms of this
Agreement and continue to make any such payments due hereunder to Employee or to
satisfy any such obligation pursuant to the terms of this Agreement, as though
it were the Bank hereunder.

 
LINCOLN BANCORP
             
By:
/s/ Jerry R. Engle  

 
 
- 9 -
 
 
 

 